Citation Nr: 0010642	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the thoracic and 
lumbar spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the cervical spine, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1953 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, denied an increased 
rating for the service-connected degenerative joint disease 
and degenerative disc disease of the dorsal and lumbosacral 
spine segments, and decreased the rating from 10 percent to 0 
percent for the service-connected degenerative joint disease 
and degenerative disc disease of the cervical spine, 
effective from May 9, 1997.  In September 1998, the RO 
granted a 10 percent rating for arthritis and degenerative 
disc disease of the cervical spine, effective from May 9, 
1997.  The veteran has continued his appeals.  The Board also 
notes that in June 1998 and October 1998 the veteran 
submitted statements in which he appears to claim entitlement 
to a total disability rating due to service-connected 
disabilities.  As this claim has not yet been addressed by 
the RO, it is referred to the RO for appropriate action.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA examination in February 1997 the veteran reported 
having some low back pain occurring on average once a week, 
that was aggravated by bending and required no medication or 
treatment.  He was otherwise asymptomatic in the back, 
without complaints in the cervical, thoracic or low back 
areas.  Objective examination showed that the cervical spine 
was within normal limits with no limitation of motion, 
tenderness, paraspinal muscle spasm, or evidence of 
radiculopathy.  Thoracic spine examination was normal.  
Examination of the lumbosacral spine revealed there was no 
point tenderness, paraspinal muscle spasm, evidence of pain 
on motion, or evidence of radiculopathy or limitation of 
motion of any kind.  The diagnoses included history of mild 
low back pain, cervical and thoracic degenerative disc 
disease, and a normal lumbar spine; there was no evidence of 
degenerative joint disease or thoracic, lumbar or cervical 
spine.  

In September 1998 the veteran testified as to having 
increased lumbar and cervical spine pain and tenderness, and 
lumbar spasms.  He also submitted treatment records that 
appear to show increased lumbar and cervical spine 
disability, including a private record dated in March 1998 
showing limitation of motion of the dorso-lumbar and the 
cervical spine and another record dated in May 1998 showing 
that he was seen for low back pain with muscle spasm.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board finds that based on the 
evidence received subsequent to the 1997 VA examination, it 
is unclear as to the current nature and severity of the 
veteran's service-connected thoracic, lumbosacral, and 
cervical spine disorders, and to that end, VA orthopedic and 
neurology examinations should be scheduled.

The RO's attention is also directed to the Court's decision 
d to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (1998) (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In September 1998 the veteran testified that he received 
treatment from a chiropractor, Dr. Bell, for the past 15 
years.  Of record are several treatment records from Dr. 
Bell, dated only to April 1998.  The RO should therefore 
obtain complete and current treatment records for the veteran 
from Dr. Bell.  Also, the veteran testified that he had been 
to the Asheville VA Hospital "a couple of times" in the 
prior 45 days for his back.  As there is only one VA 
treatment record dated in August 1998 in the claims folder, 
and VA treatment records are considered to be constructively 
of record, and may be relevant to the instant claim, the RO 
should obtain complete and current treatment records from the 
Asheville VA Hospital.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his thoracic, lumbosacral, and cervical 
spine disorders since September 1998.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete and 
current treatment records from Dr. Bell 
and from the Asheville VA Hospital.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
thoracic, lumbosacral, and cervical spine 
disorders.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies, for each segment of the 
spine, expressed in degrees and in 
relation to normal range of motion.  The 
examiner should be asked to determine 
whether the veteran's thoracic, 
lumbosacral, and cervical spine segments 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
thoracic, lumbar, and cervical spine 
segments are used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If this is not 
feasible, then the examiner should so 
indicate.  The examiners should indicate 
whether the veteran has intervertebral 
disc syndrome in either the thoracic, 
lumbar, or cervical spine, and, if so, 
the severity of the syndrome.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


